NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12129

         ROCKLAND TRUST COMPANY    vs.   ROBERT J. LANGONE.



            Suffolk.    February 7, 2017. - June 1, 2017.

 Present:     Gants, C.J., Lenk, Hines, Gaziano, Lowy, & Budd, JJ.


Supreme Judicial Court, Superintendence of inferior
     courts. Practice, Civil, Counterclaim and cross-claim,
     Motion to dismiss. District Court, Jurisdiction, One-trial
     system.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on January 6, 2016.

     The case was considered by Spina, J.


     Jason W. Morgan for the plaintiff.
     Dana Alan Curhan for the defendant.


     LOWY, J.    The question before us is whether, pursuant to

G. L. c. 218, §§ 19 and 19A, a District Court judge may grant a

plaintiff's motion to dismiss a compulsory counterclaim under

Mass R. Civ. P. 12 (b) (10), as appearing in 450 Mass. 1403

(2008), because the counterclaim is reasonably likely to result
                                                                     2


in the recovery of more than $25,000.    We conclude that the

judge may not.

     Background.    The dispute between the parties stems from two

promissory notes executed in 1984 and 1987 to Rockland Trust

Company (Rockland) from the Aunyx Corporation, of which the

defendant, Robert Langone, was a former officer and principal

owner.    Alleging that Langone was a guarantor for the notes,

Rockland sued Langone in the District Court in 2003, after Aunyx

defaulted.    Langone filed counterclaims asserting damages of

$6,500.    Initially, Rockland prevailed, but, for reasons not

relevant here, the judgment was later vacated in 2014.

     Subsequently, Langone brought an additional counterclaim,

asserting damages of $110,000.    Citing rule 12 (b) (10), and

G. L. c. 218, §§ 19 and 19A (b), Rockland moved to dismiss the

counterclaim 1 arguing that the District Court could not proceed




     1
       The parties do not address whether Langone's counterclaim
is compulsory or permissive. Langone's allegation of fraud,
seeking $110,000, stems from purported collaboration between
Rockland and another Aunyx employee to issue a "loan proceeds
check payable to [the employee], instead of Aunyx." It appears
that the loan proceeds check relates to the same promissory
notes at issue in Rockland's allegations. Accordingly, we treat
Langone's counterclaim as compulsory and do not address the
application of Mass. R. Civ. P. 12 (b) (10), as appearing in 450
Mass. 1403 (2008), and G. L. c. 218, §§ 19 and 19A, in the
context of permissive counterclaims.
                                                                     3


with a counterclaim in excess of $25,000. 2   The judge denied the

motion, concluding that she had discretion to retain the case.

Rockland appealed to a single justice of the county court under

G. L. c. 211, § 3, who denied its petition without a hearing.

Rockland appealed to the full court.

     "Because the issue raised relates to the efficient

administration of justice in the trial courts, we have elected

to decide the case under our power of general superintendence,

G. L. c. 211, § 3, second par."    Sperounes v. Farese, 449 Mass.
800, 802 (2007).    We affirm the single justice's denial of

Rockland's petition.

     Discussion.    Generally, the District Court may proceed with

a case "only if there is no reasonable likelihood that recovery

by the plaintiff will exceed $25,000."    G. L. c. 218, § 19. 3    See

G. L. c. 218, § 19A (b). 4   This limitation is, however, merely


     2
       The parties do not dispute that Langone is reasonably
likely to receive more than $25,000 should he prevail on the
counterclaim. See G. L. c. 218, § 19.
     3
         General Laws c. 218, § 19, provides, in relevant part:

          "Except as otherwise provided by law, the [D]istrict
     [C]ourt and Boston [M]unicipal [C]ourt [D]epartments shall
     have original jurisdiction of civil actions for money
     damages. The actions may proceed in the courts only if
     there is no reasonable likelihood that recovery by the
     plaintiff will exceed $25,000, or an amount ordered from
     time to time by the [S]upreme [J]udicial [C]ourt."
     4
         General Laws c. 218, § 19A (b), provides, in relevant
part:
                                                                       4


procedural, not jurisdictional.       Sperounes, 449 Mass. at 806-

807.       See G. L. c. 218, § 19 (vesting District Court with

"original jurisdiction of civil actions for money damages," but

providing that actions "may proceed" only if no reasonable

likelihood plaintiff will recover more than $25,000).       If a

defendant makes a timely objection to a plaintiff's claim that

is reasonably likely to obtain more than $25,000, the judge must

dismiss the claim without prejudice.       Sperounes, supra.     If,

however, the defendant does not assert the procedural limit as a

defense in a timely manner, the District Court judge may, in his

or her discretion, retain the case.       Id. at 807. 5

       Rockland contends that a District Court judge may not

proceed with a compulsory counterclaim in excess of the $25,000

procedural amount set forth in § 19 when the amount is timely

asserted as a defense.       Because the procedural amount in § 19



       "If it appears to the court from the statement of damages
       by the plaintiff that there is no reasonable likelihood
       that the estimated damages will be consistent with the
       civil money damage limits of the court, as set forth in
       [§] 19, the judge, after receiving written responses from
       the parties and after a hearing, if requested by any party,
       may dismiss the case without prejudice for failure to
       comply with the requirements of said [§] 19 regarding the
       amount necessary for proceeding in the [D]istrict [C]ourt
       or Boston [M]unicipal [C]ourt [D]epartments."
       5
       The parties also dispute whether Rockland's assertion of
the procedural amount defense was timely. Because we conclude
the rule 12 (b) (10) motion was properly denied on other
grounds, infra, it is unnecessary to resolve the timeliness of
Rockland's response.
                                                                     5


applies to the potential recovery "by the plaintiff," Rockland's

argument requires interpreting "plaintiff" to include a

plaintiff-in-counterclaim.    G. L. c. 218, § 19.   We decline to

adopt this interpretation.    Based on the plain language of the

statute and the legislative history of the one-trial system in

Massachusetts, we conclude that the Legislature intended for the

District Court to proceed with cases properly before it, even if

a compulsory counterclaim exceeds the procedural amount of § 19.

     1.   Plain meaning of §§ 19 and 19A.    Whether §§ 19 and 19A

require dismissal of counterclaims seeking more than $25,000 in

the District Court is a question of statutory interpretation,

which we review de novo.     Meikle v. Nurse, 474 Mass. 207, 209

(2016).   Our primary goal in statutory interpretation is to

"effectuate the intent of the Legislature in enacting" the

statute (citation omitted).     Libertarian Ass'n of Mass.

v. Secretary of the Commonwealth, 462 Mass. 538, 550 (2012).

"The language of a statute is interpreted in accordance with its

plain meaning, and if the language is clear and unambiguous, it

is conclusive as to the intent of the legislature" (citation

omitted).   Meikle, supra at 210.

     "Plaintiff," as the term is ordinarily used, does not

include plaintiffs-in-counterclaim.    The plain meaning of the

term "plaintiff" is "[t]he party who brings a civil suit in a

court of law."   Black's Law Dictionary 1336 (10th ed. 2014).
                                                                    6


When a defendant files a compulsory counterclaim against a

plaintiff, the plaintiff is still the individual responsible for

initiating the suit.

     Further, when the Legislature has intended to address

plaintiffs-in-counterclaim, it has done so explicitly.      For

example, in G. L. c. 21E, § 4A (h), the Legislature defined

"plaintiff" to include an "original plaintiff, third-party

plaintiff, plaintiff-in-counterclaim and plaintiff-in-

crossclaim."      Similarly, in G. L. c. 231, § 104, where the

Legislature made removal procedures available to a plaintiff-in-

counterclaim, 6 the Legislature explicitly referred to a

"plaintiff against whom a claim, counterclaim, or cross-claim"

had been brought.      By contrast, § 19 refers only to "the

plaintiff."    Because of the ordinary meaning of "plaintiff" and

because the Legislature has specified when procedural rules

should apply to plaintiffs-in-counterclaim, we do not interpret

the plaining meaning of § 19 to include plaintiffs-in-

counterclaim. 7


     6
       As discussed infra, the Legislature has since rendered
this mechanism for removal unavailable.
     7
       Rockland also argues rule 12 (b) (10) explicitly applies
to counterclaims. We disagree. First, rule 12 (b) (10) allows,
in relevant part, a motion to dismiss based on an "[i]mproper
amount of damages . . . in the District Court as set forth in
G. L. c. 218, § 19." Mass. R. Civ. P. 12 (b) (10). The basis
for dismissal under rule 12 (b) (10) is coextensive with § 19.
Thus, because our interpretation of "plaintiff" in § 19 does not
                                                                    7


     2.   Legislative intent of the one-trial system.   Allowing

the District Court to proceed with a counterclaim that exceeds

the procedural amount in § 19 is consistent with the Legislative

intent behind the one-trial system and our prior interpretation

of the enacting Legislation.

     In 2004, the Legislature enacted a Statewide "one-trial

system for civil cases."   Sperounes, 449 Mass. at 800, citing

St. 2004, c. 252.   The one-trial system took effect gradually,

at first applicable only in select counties, and eventually

expanded to apply Statewide.   See Ravnikar v. Bogojavlensky, 438
Mass. 627, 632 n.7 (2003).   See also St. 1996, c. 358; St. 2000,

c. 142; St. 2002, c. 70; St. 2004, c. 252.   The "intent or

purpose of the one-trial system [is] to increase the efficacy of

trials in the District and Superior Courts over the inefficient




include plaintiffs-in-counterclaim, neither does rule 12 (b)
(10).

     Second, this interpretation does not render meaningless the
reference to counterclaims in rule 12 (b), as suggested by
Rockland. By stating that the defenses enumerated in rule
12 (b) may be used in defense of various claims, including
counterclaims, rule 12 (b) does not purport to expand the
circumstances in which each defense may apply. Rather, rule
12 (b) allows a party to assert by motion one of the enumerated
defenses when the defense is substantively available. Because
rule 12 (b) (10) is coextensive with § 19, a motion to dismiss
pursuant to rule 12 (b) (10) is not substantively available for
counterclaims. The term "counterclaim" is not rendered
meaningless in rule 12 (b) because one of the ten enumerated
defenses does not apply to compulsory counterclaims.
                                                                     8


remand-removal system that had previously been in

effect."   Zizza v. Zizza, 456 Mass. 401, 407 (2010).

     One of the primary mechanisms for increasing the efficiency

of trials is the expansion of the jurisdiction of the District

Court.   The one-trial system gives the District Court "the same

equitable powers and jurisdiction as is provided for the

[S]uperior [C]ourt" for cases that were previously subject to

the remand-removal system.     Herman v. Home Depot, 436 Mass. 210,

214 (2002).   See Ravnikar, 438 Mass. at 634 ("[T]he District

Court may exercise the same equitable powers and jurisdiction as

the Superior Court to resolve the entire case").     The one-trial

system further authorizes the District Court to hold jury

trials, with six jurors.     See G. L. c. 218, § 19B (a).

     In enacting the jurisdiction of the District Court as part

of the one-trial system, the Legislature rendered certain

provisions of the remand-removal system, including G. L. c. 231,

§ 104, no longer applicable.     See St. 2004 c. 252, § 22 (G. L.

c. 231, §§ 102C, 103, 104, 104A, 106, and 107, "shall not apply

to civil actions commenced in the [D]istrict [C]ourt, Boston

[M]unicipal [C]ourt, and [S]uperior [C]ourt [D]epartments on or

after August 31, 2004"). 8   Section 104 allowed, among other


     8
       The one-trial system as set forth in St. 2004, c. 252,
§ 23, applies to all proceedings in the enumerated trial court
departments subsequent to August 31, 2004, even if the suit
commenced before 2004.
                                                                      9


things, a plaintiff against whom a counterclaim was brought, or

a defendant asserting a compulsory counterclaim, to "file in the

[D]istrict [C]ourt . . . a claim of trial by the [S]uperior

[C]ourt," if the counterclaim exceeded $25,000.     G. L. c. 231,

§ 104.    On receiving a timely request, the District Court clerk

transmitted the papers and fees to the clerk of the Superior

Court for the case to "proceed as though then originally entered

there."    Id.   If the right of removal was "not properly

exercised [the case was] tried in the [D]istrict [C]ourt."     Id.

     By rendering § 104 no longer applicable to the one-trial

system, the Legislature eliminated the mechanism by which a

defendant-in-counterclaim     (i.e., the plaintiff) could remove a

suit to the Superior Court because the counterclaim sought more

than $25,000.     In St. 1996, c. 358, § 8, the Legislature made

clear its intention that such cases proceed in the District

Court by stating that, in the applicable counties, all such

actions that were "formerly subject to . . . removal and appeal,

pursuant to [G. L. c. 231, §§ 97-107],[9] shall be subject to one

trial, with or without a jury of six, in the [D]istrict [C]ourt"

(emphasis added).     See St. 2000, c. 142 (expanding effect of St.


     9
       Prior to St. 2004, c. 252, the one-trial system
legislation rendered G. L. c. 231, §§ 97-107, ineffective. St.
1996, c. 358, § 8. That act rendered G. L. c. 231, §§ 102C,
103, 104, 104A, 106, and 107, inoperable, while making
modifications to other sections of the former remand-removal
system. See, e.g., St. 2004, c. 252, §§ 13, 14.
                                                                       10


1996, c. 358, to additional counties); St. 2002, c. 70 (same).

In 2004, the Legislature rendered § 104 inapplicable throughout

the Commonwealth.     St. 2004 c. 252, § 22.    Accordingly, if

grounds for removal would have existed under the remand-removal

system, which included § 104, the Legislature's explicit command

now requires that, under the one-trial system, the case proceed

in the District Court.

        This interpretation is also supported by the expansion of

District Court's jurisdiction as part of the enactment of the

one-trial system.     See Ravnikar, 438 Mass. at 633-634.

Significantly, § 19 grants the District Court original

jurisdiction of all "civil actions for money damages," and only

procedurally limits claims in excess of $25,000.       G. L. c. 218,

§ 19.    See Sperounes, 449 Mass. at 806.      It follows that the

Legislature intended the District Court to have the ability to

try cases in which a counterclaim seeks more than $25,000.        We

have also interpreted the one-trial system to allow the District

Court to decide a claim "which would normally fall within the

exclusive jurisdiction of the Superior Court, as long as at

least one other claim in the same action is within the

traditional jurisdiction of the District

Court."    Ravnikar, supra at 634.

     Under the old remand-removal system of G. L. c. 231,

Rockland would have been able to remove the case, pursuant to
                                                                   11


§ 104, to the Superior Court based on Langone's compulsory

counterclaim seeking more than $25,000.   Pursuant to the one-

trial system, however, the Legislature intended that such claims

remain in the District Court.   Further, requiring the District

Court to dismiss Langone's counterclaim and refile it in the

Superior Court "would create 'the anomalous situation of

requiring bifurcated claims,' at the District Court and Superior

Court levels, 'with separate trials and appeals.'"   Ravnikar,
438 Mass. at 634, quoting Herman, 436 Mass. at 215. 10   Such a

requirement cannot be reconciled with the Legislature's goal of

a "one-trial system."   Zizza, 456 Mass. at 407.

     Conclusion.   Given the plain language of §§ 19 and 19A and

the purpose of the one-trial system, the District Court may

     10
       Rockland argues that the Superior Court would have the
ability to consolidate the smaller, original claim from the
District Court with the Superior Court claim. Although Rockland
did not specify the appropriate mechanism, counsel appears to
have been referring to G. L. c. 223, § 2B. Section 2B provides
that the Superior Court "may" order the transfer of an action
from the District Court if the actions are "between the same
parties" and "aris[e] out of . . . the same . . . event or
transaction" (emphasis added). G. L. c. 233, § 2B. Section 2B
presumes that the separate claims are already filed in different
trial court departments and cannot be fairly read to require
dismissal of a properly joined compulsory counterclaim pending
in a single trial court department, so that the counterclaim may
be refiled in another. Further, the transfer rule under § 2B is
permissive, not mandatory, meaning that Rockland's
interpretation could result in two actions stemming from the
same facts proceeding in separate departments of the trial
court. Such a possibility is plainly contrary to the
Legislature's goal to increase efficiency and the expansion of
the District Court's jurisdiction under the one-trial system.
See Zizza, 456 Mass. at 407.
                                                                  12


proceed with a case properly before it, where a counterclaim

exceeds the $25,000 procedural limit.   We therefore affirm the

single justice's denial of Rockland's G. L. c. 211, § 3,

petition.

                                   So ordered.